


110 HR 4836 IH: National Diabetes Coordinator Act of

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4836
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Inslee (for
			 himself and Mr. Wynn) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Oversight
			 and Government Reform, Agriculture, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the incidence, progression, and impact of
		  diabetes and its complications and establish the position of National Diabetes
		  Coordinator.
	
	
		1.Short titleThis Act may be cited as the
			 National Diabetes Coordinator Act of
			 2008.
		2.PurposeIt is the purpose of this Act to provide
			 leadership for the development and implementation of a national strategy for
			 reducing the incidence, progression, and impact of diabetes and its
			 complications.
		3.National Diabetes
			 Coordinator
			(a)EstablishmentTitle
			 III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by
			 inserting after section 330C the following:
				
					330C–1.National
				Diabetes Coordinator
						(a)In
				general
							(1)EstablishmentThere
				is established within the Office of the Secretary of the Department of Health
				and Human Services the position of National Diabetes Coordinator.
							(2)AppointmentThe
				Coordinator shall be appointed by the Secretary in consultation with the
				President (or the President’s designee) and shall report directly to the
				Secretary.
							(3)QualificationsThe Coordinator shall be a nationally
				recognized individual with experience in diabetes-related issues across private
				and public sectors.
							(4)StaffThe
				Secretary shall provide the Coordinator with appropriate staff, administrative
				support, and such other resources as may be necessary for the Coordinator to
				carry out the duties described in subsection (c).
							(b)MissionIn
				carrying out the duties described in subsection (c), the Coordinator shall
				adhere to the mission of—
							(1)preventing
				diabetes in those individuals and populations at risk for the disease;
							(2)increasing detection
				of diabetes;
							(3)maximizing the
				return on diabetes research;
							(4)increasing
				diabetes control efforts;
							(5)improving the
				standard of diabetes care available; and
							(6)supplementing, but not supplanting,
				existing diabetes research programs.
							(c)Duties of the
				coordinatorThe Coordinator shall—
							(1)serve as the
				principal advisor to the Secretary on ways to save lives, improve the quality
				of life, and save money for taxpayers and patients by reducing the rates of
				diabetes and its complications;
							(2)develop a
				measurement for the incidence of diabetes;
							(3)develop and
				coordinate implementation of a national strategy to reduce the incidence,
				progression, and impact of diabetes and its complications in the United
				States;
							(4)provide leadership
				and coordination between government agencies and across the public and private
				sectors to ensure that diabetes-related programs and policies of the Department
				of Health and Human Services are coordinated internally and with those of
				relevant Federal, State, and local agencies with a goal of avoiding duplication
				of effort, maximizing impact, and marshaling all government resources;
				and
							(5)coordinate public
				and private resources to develop and lead a public awareness campaign regarding
				the prevention and control of diabetes and its complications.
							(d)CooperationThe head of any Federal department or
				agency, including the Office of Minority Health, and the head of any public or
				private agency or entity that receives Federal funds related to diabetes or
				diabetes-related complications, including the Diabetes Mellitus Interagency
				Coordinating Committee and the National Diabetes Education Program within the
				National Institutes of Health, shall, to the extent possible, give full
				cooperation to the Coordinator.
						(e)No new rights or
				benefitsThis section is not intended to, and does not, create
				any right or benefit, substantive or procedural, enforceable at law or in
				equity against the United States, its agencies, its entities or
				instrumentalities, its officers or employees, or any other person.
						(f)DefinitionsIn
				this section:
							(1)The term
				Coordinator means the National Diabetes Coordinator.
							(2)The term
				diabetes means diabetes mellitus and includes type 1 diabetes,
				type 2 diabetes, and gestational
				diabetes.
							.
			(b)Executive
			 ScheduleSection 5315 of
			 title 5, United States Code, is amended by adding at the end the following new
			 item:
				
					National Diabetes Coordinator General,
				Department of Health and Human Services.
			(c)Beginning of
			 operationsNot later than 90
			 days after the date of the enactment of this Act, the National Diabetes
			 Coordinator shall begin operations under section 330C–1 of the Public Health
			 Service Act, as added by subsection (a).
			4.Reports to the
			 President
			(a)National
			 strategy
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, in consultation with the National Diabetes Coordinator, shall
			 report to the President on a national strategy to reduce the incidence,
			 progression, and impact of diabetes and its complications in the United
			 States.
				(2)UpdatesThe
			 Secretary of Health and Human Services, in consultation with the National
			 Diabetes Coordinator, shall submit biennial updates to the report required by
			 paragraph (1).
				(b)Report by
			 OPMNot later than 180 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Personnel Management shall report to the President through the Secretary of
			 Health and Human Services on ways that the Federal Government can build into
			 its negotiations with health plans appropriate standards and activities to
			 reduce risk factors for diabetes and encourage prevention and early treatment
			 of diabetes and its complications.
			(c)Report by
			 Secretary of AgricultureNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall report to the President on ways in which food programs and
			 nutritional support can be better targeted at concerns specific to those at
			 risk for diabetes or those already diagnosed with diabetes whose complications
			 could be reduced by more effective diet.
			(d)DefinitionIn this section, the term
			 diabetes means diabetes mellitus and includes type 1 diabetes,
			 type 2 diabetes, and gestational diabetes.
			
